UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 3 Notes to financial statements page 1 9 Trustees and officers page 3 0 For more information page 36 To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation with moderate income as a secondary objective by normally investing at least 80% of its assets in stocks of regional banks and lending companies, including commercial and industrial banks, savings and loan associations and bank holding companies. Over the last twelve months ► Stocks performed well thanks to solid corporate earnings growth, a slowdown in inflation, moderating economic growth and an end to the Feds campaign for higher interest rates. ► Financial stocks outperformed the broader market because of solid returns by capital-market-related shares; banks lagged as the inverted yield curve hurt margins and deposit competition heated up. ► The Funds return was helped by our decision to favor some of the larger, more attractively valued banks with a greater share of revenue coming from market-related activity. John Hancock Regional Bank Fund Fund performance for the year ended October 31, 2006. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings Bank of America Corp. 3.5% SunTrust Banks, Inc. 3.1% Wells Fargo & Co. 3.3% Cullen/Frost Bankers, Inc. 2.9% Zions Bancorp. 3.3% Marshall & Ilsley Corp. 2.9% Wachovia Corp. 3.2% Compass Bancshares, Inc. 2.9% U.S. Bancorp. 3.2% Mercantile Bankshares Corp. 2.8% As a percentage of net assets on October 31, 2006. 1 Managers report John Hancock Regional Bank Fund Stocks produced solid returns for the 12 months ended October 31, 2006, when the Standard & Poors 500 Stock Index rose 16.34% . Corporate earnings growth remained healthy, while energy prices retreated from record highs and the Federal Reserve ended its long-running campaign for higher interest rates, holding the fed funds rate target steady at 5.25% since June. Economic growth slowed to a more moderate, sustainable pace during the period, reflecting a slowdown in the housing market. In this environment, financial shares outperformed, as the large-cap Standard & Poors 500 Financial Index returned 19.65%, finishing ahead of mid- and small-cap stocks in this sector. Every segment of the index produced a positive return for the period, although the indexs gains were powered by financial groups whose revenues are tied to the market  investment banks, asset managers and custody banks. The big, diversified banks with exposure to capital-markets activity also performed well. However, regional bank returns were limited by the interest rate environment, where rising short-term interest rates have caused the yield curve to invert. This puts pressure on bank margins, because it narrows the difference between what banks pay depositors and collect from loans. Fund performance For the year ended October 31, 2006, John Hancock Regional Bank Funds Class A, Class B and Class C shares posted total returns of 12.96%, SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Texas Regional ▲ Acquired at a significant premium Bancshares Bank of America ▼ Better-than-expected earnings made this stock our top contributor City National ▼ Double whammy of margin compression and slower mortgage title business 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC James K. Schmidt, CFA, Lisa A. Welch and Susan A. Curry The Funds underperformance of the financial index and Morningstar category is a result of our focus on regional banks, which generally underperformed other financial shares for the period. 12.16%, and 12.16%, respectively, at net asset value. These results trailed the 19.65% return of the Funds benchmark, the Standard & Poors 500 Financial Index, and the 18.48% average return of the specialty/financial funds tracked by Morningstar, Inc. 1 Keep in mind that your net asset value return will be different from the Funds performance if you were not invested for the entire period and did not reinvest all Fund distributions. See pages six and seven for historical performance information. The Funds underperformance of the financial index and Morningstar category is a result of our focus on regional banks, which generally underperformed other financial shares for the period. That said, an increase in bank mergers and acquisitions helped performance, as did our decision to move out of some of the small-cap lenders and into larger banks with lower price/ earnings ratios and a heavier component of market-related revenues. These adjustments reflect our investment process, which seeks out lenders trading at attractive valuations with good franchises positioned to benefit from the long-running industry-wide trend toward consolidation. Regional banks lag Several factors worked against the small-cap regional banks, which carried higher valuations than large-cap names, making them vulnerable to any disappointment on earnings. A key theme in their underperformance was the inverted yield curve, where short-term rates were higher than longer-term rates, and an extremely competitive deposit pricing environment that put pressure on net interest margins. This led to earnings estimate cuts for the group for the second half of 2006 and 2007. Regional Bank Fund 3 In addition, many Midwestern banks  such as Dearborn Bancorp, Inc., Independent Bank Corp., Sky Financial Group, Inc. and Taylor Capital Group, Inc., among others  saw slower regional economic growth hurt their lending business. In California, names such as UnionBanCal Corp. and City National Corp. saw their mortgage title business slow along with the housing market. And banks in the Southeast suffered the double whammy of slower growth in their lucrative construction lending business in addition to margin compression. Taken together, these names account for many of the largest detractors from Fund performance during the period. Consolidation benefits In that increasingly challenging environment, many small regional players decided to sell. Seven of our portfolio holdings agreed to be acquired during the fiscal year, including North Fork Bancorp, Inc., Texas Regional Bancshares, Inc. and Mercantile Bankshares Corp. These firms were purchased at significant premiums to their market value, making them top contributors to performance for the period. Other significant contributors came from among the big money center banks, with Bank of America Corp. and JPMorgan Chase & Co. topping the list. Bank of America enjoyed solid returns as it reported earnings that exceeded expectations. The acquisition of MBNA  making Bank of America the leading credit card issuer in the U.S.  also worked out better than expected. At JPMorgan, the market liked Chief Executive Jamie Dimons ability to improve the firms profitability despite slowdowns in its mortgage and credit card businesses. Our trust and custody bank holdings also performed well, led by Mellon Financial Corp., which has sold off its insurance and retail bank businesses in the last several years, increasing its focus on capital-markets- related industry segments. Rounding out the list of top contributors is Wells Fargo & Co., which continued to perform well despite worries about a slowdown in its mortgage business. Wells Fargo was able to report solid earnings growth because of good performance out of its consumer and business lending units. Outlook In the near term, concerns about earnings are valid in an environment where intense deposit competition and an INDUSTRY DISTRIBUTION 2 Regional banks 65% Diversified banks 11% Asset management & custody banks 8% Other diversified financial services 8% Thrifts & mortgage finance 6% Consumer finance 1% Regional Bank Fund 4 inverted yield curve have margins under pressure. In addition, this comes at a time when slower economic growth raises questions about credit trends. However, its worth pointing out that a more difficult business climate for banks tends to promote consolidation. In addition, the valuation disparity between large and small banks has narrowed, which is another positive for mergers and acquisitions activity in the sector. Because our investment process favors lenders that we believe are positioned to benefit from the long-term industry trend toward consolidation, these factors can support Fund performance in an otherwise challenging environment. We think our long-term track record demonstrates how successful this approach can be over time. an increase in bank mergers and acquisitions helped performance, as did our decision to move out of some of the small- cap lenders and into larger banks with lower price/earnings Longer term, we believe its positive that the economy looks headed for a soft landing, characterized by low inflation and steady growth. Thats a constructive environment for banks over time, since they much prefer slow and steady growth to boom and bust economic cycles. Its probably also worth noting that over the past 15 years  when the Greenspan Fed did a good job limiting big swings in the economy  banks have tended to outperform the broader market in the 12 months after the Federal Reserve stopped raising interest rates. Finally, the economic environment should also be fairly supportive in that credit deterioration may be muted. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 Figures from Morningstar include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2006. Regional Bank Fund 5 A look at performance For the periods ending October 31, 2006 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 1-3-92 7.31% 10.45% 10.18%  7.31% 64.36% 163.70%  B 10-4-85 7.17 10.55 10.14  7.17 65.10 162.71  C 3-1-99 11.17 10.81  6.52% 11.17 67.06  62.31% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Regional Bank Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 1 10-31-96 $26,271 $26,271 $22,903 $31,297 C 1 3-1-99 16,231 16,231 12,572 17,175 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2006. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Standard & Poors 500 Financial Index  Index 2  is an unmanaged index designed to measure the financial sector of the S&P 500. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000.00 $1,017.40 $6.35 Class B 1,000.00 1,014.00 9.87 Class C 1,000.00 1,014.00 9.87 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Regional Bank Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000.00 $1,018.90 $6.36 Class B 1,000.00 1,015.40 9.88 Class C 1,000.00 1,015.40 9.88 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.25%, 1.95% and 1.95% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Regional Bank Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-06 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 99.03% (Cost $667,542,542) Asset Management & Custody Banks 7.99% Bank of New York Co., Inc. (The) (NY) 1,353,898 46,533,474 Mellon Financial Corp. (PA) 1,341,554 52,052,295 Northern Trust Corp. (IL) 252,500 14,826,800 State Street Corp. (MA) 732,850 47,070,956 Consumer Finance 0.86% Capital One Financial Corp. (VA) 218,440 17,328,845 Diversified Banks 10.99% Comerica, Inc. (MI) 153,697 8,943,628 Toronto-Dominion Bank (The) (Canada) 300,960 17,434,613 U.S. Bancorp. (MN) 1,873,487 63,398,800 Wachovia Corp. (NC) 1,173,477 65,127,974 Wells Fargo & Co. (CA) 1,814,820 65,859,818 Other Diversified Financial Services 7.61% Bank of America Corp. (NC) 1,305,941 70,351,042 Citigroup, Inc. (NY) 878,790 44,080,106 JPMorgan Chase & Co. (NY) 810,192 38,435,508 Regional Banks 65.44% Alabama National Bancorp. (AL) 149,600 10,150,360 AmSouth Bancorp. (AL) 1,131,910 34,206,320 Bank of Hawaii Corp. (HI) 135,700 7,079,469 BB&T Corp. (NC) 1,026,432 44,670,321 BOK Financial Corp. (OK) 123,500 6,347,900 Bryn Mawr Bank Corp. (PA) 383,894 8,591,548 Chittenden Corp. (VT) 1,094,357 32,272,588 City Holding Co. (WV) 112,756 4,420,035 City National Corp. (CA) 561,700 37,386,752 CoBiz, Inc. (CO) 160,602 3,629,605 Colonial BancGroup, Inc. (The) (AL) 1,125,100 26,822,384 Commerce Bancshares, Inc. (MO) 864,095 42,781,343 Commercial Bankshares, Inc. (FL) 284,456 10,524,872 Compass Bancshares, Inc. (AL) 1,019,625 57,364,103 See notes to financial statements Regional Bank Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Cullen/Frost Bankers, Inc. (TX) 1,075,450 $58,246,372 Dearborn Bancorp., Inc. (MI) 177,123 3,731,982 East West Bancorp., Inc. (CA) 360,000 13,143,600 Eurobancshares, Inc. (Puerto Rico) (I) 99,870 945,769 F.N.B. Corp. (PA) 290,257 4,914,051 Fifth Third Bancorp. (OH) 333,227 13,279,096 First Horizon National Corp. (TN) 1,224,800 48,159,136 First Midwest Bancorp., Inc. (IL) 241,200 9,172,836 First Republic Bank (CA) 180,614 7,033,109 Fulton Financial Corp. (PA) 1,315,734 21,064,901 Glacier Bancorp., Inc. (MT) 234,800 8,199,216 Hancock Holding Co. (MS) 280,094 14,368,822 Independent Bank Corp. (MA) (W) 735,000 24,615,150 Independent Bank Corp. (MI) 303,765 7,259,984 KeyCorp (OH) 721,934 26,812,629 M&T Bank Corp. (NY) 395,653 48,194,492 Marshall & Ilsley Corp. (WI) 1,207,189 57,872,641 MB Financial, Inc. (IL) 349,650 12,608,379 Mercantile Bankshares Corp. (MD) 1,227,075 55,316,541 National City Corp. (OH) 1,127,712 42,007,272 North Fork Bancorp., Inc. (NY) 1,491,331 42,622,240 Placer Sierra Bancshares (CA) 39,450 935,754 PNC Financial Services Group, Inc. (The) (PA) 656,350 45,964,191 Prosperity Bancshares, Inc. (TX) 195,449 6,780,126 Provident Bankshares Corp. (MD) 184,389 6,663,818 Regions Financial Corp. (AL) 408,100 15,487,395 Seacoast Banking Corp. of Florida (FL) 548,790 14,570,374 Sky Financial Group, Inc. (OH) 431,000 10,796,550 South Financial Group, Inc. (The) (SC) 160,550 4,259,391 Southcoast Financial Corp. (SC) 109,010 2,258,687 Sterling Bancshares, Inc. (TX) 443,395 8,118,562 SunTrust Banks, Inc. (GA) 796,337 62,902,660 Susquehanna Bancshares, Inc. (PA) 281,693 7,039,508 SVB Financial Group (CA) (I) 555,000 25,541,100 Synovus Financial Corp. (GA) 504,750 14,829,555 Taylor Capital Group, Inc. (IL) 136,250 4,748,312 TCF Financial Corp. (MN) 2,067,384 53,814,006 TD Banknorth, Inc. (ME) 906,114 26,802,852 Texas Regional Bancshares, Inc. (Class A) (TX) 94,837 3,684,417 TriCo Bancshares (CA) 655,150 17,033,900 UCBH Holdings, Inc. (CA) 22,500 385,650 Umpqua Holdings Corp. (OR) 249,188 7,037,069 UnionBanCal Corp. (CA) 315,800 18,183,764 Virginia Commerce Bancorp., Inc. (VA) (I) 69,000 1,404,840 Virginia Financial Group, Inc. (VA) 152,719 4,230,316 See notes to financial statements Regional Bank Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Westamerica Bancorp. (CA) 433,075 $21,588,789 Whitney Holding Corp. (LA) 547,730 17,888,862 Zions Bancorp. (UT) 816,300 65,630,520 Thrifts & Mortgage Finance 6.14% Astoria Financial Corp. (NY) 330,050 9,574,750 BankUnited Financial Corp. (Class A) (FL) 155,700 4,199,229 Countrywide Financial Corp. (CA) 110,848 4,225,526 Hudson City Bancorp., Inc. (NJ) 977,490 13,420,938 MAF Bancorp., Inc. (IL) 301,743 13,002,106 Sovereign Bancorp., Inc. (PA) 264,600 6,313,356 Washington Federal, Inc. (WA) 1,126,098 26,170,518 Washington Mutual, Inc. (WA) 1,094,111 46,280,895 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.82% (Cost $16,419,000) Joint Repurchase Agreement 0.82% Investment in a joint repurchase agreement transaction with Morgan Stanley  Dated 10-31-06 due 11-01-06 (secured by U.S. Treasury Inflation Indexed Bond 3.375% due 4-15-32). Maturity value: $16,421,404 5.270% $16,419 16,419,000 Total investments (cost $683,961,542) 99.85% Other assets and liabilities, net 0.15% Total net assets 100.00% (I) Non-income-producing security. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Regional Bank Fund 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value Unaffiliated issuers (cost $678,335,698) $1,980,831,813 Affiliated issuers (cost $5,625,844) 24,615,150 Cash 896 Receivable for investments sold 5,191,966 Receivable for shares sold 648,567 Dividends and interest receivable 3,653,748 Other assets 205,303 Total assets Liabilities Payable for investments purchased 985,129 Payable for shares repurchased 3,538,338 Payable to affiliates Management fees 1,339,978 Distribution and service fees 111,538 Other 245,358 Other payables and accrued expenses 479,555 Total liabilities Net assets Capital paid-in 428,338,775 Accumulated net realized gain on investments 256,039,834 Net unrealized appreciation of investments 1,321,485,421 Accumulated net investment income 2,583,517 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($1,702,071,406 ÷ 40,726,824 shares) $41.79 Class B ($261,173,612 ÷ 6,313,639 shares) $41.37 Class C ($45,202,529 ÷ 1,092,574 shares) $41.37 Maximum offering price per share Class A 1 ($41.79 ÷ 95%) $43.99 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Regional Bank Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-06. This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $78,839) $60,108,589 Interest 998,621 Total investment income Expenses Investment management fees (Note 2) 15,652,371 Distribution and service fees (Note 2) 8,724,789 Transfer agent fees (Note 2) 3,581,709 Accounting and legal services fees (Note 2) 383,052 Compliance fees 54,252 Custodian fees 287,063 Printing 159,581 Trustees fees 115,999 Professional fees 78,218 Blue sky fees 59,087 Interest 1,785 Miscellaneous 125,296 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 277,848,673 Change in net unrealized appreciation (depreciation) of investments (57,275,986) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Regional Bank Fund 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-05 10-31-06 Increase (decrease) in net assets From operations Net investment income $33,068,008 $31,884,008 Net realized gain 245,072,607 277,848,673 Change in net unrealized appreciation (depreciation) (225,686,045) (57,275,986) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (28,322,747) (29,090,852) Class B (4,923,698) (3,155,301) Class C (452,224) (444,673) From net realized gain Class A (148,426,758) (172,981,392) Class B (71,341,211) (36,756,574) Class C (4,733,589) (4,400,413) From Fund share transactions Net assets Beginning of period 2,523,400,936 2,144,838,494 End of period 1 1 Includes accumulated net investment income of $3,390,335 and $2,583,517, respectively. See notes to financial statements Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net investment income 1 0.45 0.53 0.61 0.68 0.67 Net realized and unrealized gain on investments 2.55 7.10 5.07 0.52 4.33 Total from investment operations Less distributions From net investment income (0.46) (0.52) (0.58) (0.69) (0.70) From net realized gain (4.82) (2.12) (2.57) (4.08) (4.27) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $930 $1,214 $1,587 $1,717 $1,702 Ratio of expenses to average net assets (%) 1.35 1.39 1.34 1.33 1.29 Ratio of net investment income to average net assets (%) 1.14 1.43 1.44 1.62 1.66 Portfolio turnover (%) 7 2 5 3 7 See notes to financial statements Regional Bank Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net investment income 1 0.19 0.26 0.30 0.35 0.38 Net realized and unrealized gain on investments 2.52 7.06 5.04 0.55 4.28 Total from investment operations Less distributions From net investment income (0.18) (0.27) (0.29) (0.39) (0.41) From net realized gain (4.82) (2.12) (2.57) (4.08) (4.27) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $1,491 $1,298 $885 $385 $261 Ratio of expenses to average net assets (%) 2.03 2.09 2.04 2.03 1.99 Ratio of net investment income to average net assets (%) 0.46 0.72 0.70 0.84 0.95 Portfolio turnover (%) 7 2 5 3 7 See notes to financial statements Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net investment income 1 0.17 0.27 0.30 0.37 0.39 Net realized and unrealized gain on investments 2.54 7.04 5.04 0.53 4.27 Total from investment operations Less distributions From net investment income (0.17) (0.27) (0.29) (0.39) (0.41) From net realized gain (4.82) (2.12) (2.57) (4.08) (4.27) Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $38 $56 $52 $43 $45 Ratio of expenses to average net assets (%) 2.05 2.09 2.04 2.03 1.99 Ratio of net investment income to average net assets (%) 0.44 0.72 0.72 0.90 0.96 Portfolio turnover (%) 7 2 5 3 7 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements Regional Bank Fund 18 Notes to financial statements Note 1 Accounting policies John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or, if quotations are not readily available, or the value has been materially affected by events occurring after the closing of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 P.M. , London time, on the date of any determination of the net asset value of the Fund. Transactions affecting statement of operations accounts and net realized gain (loss) on investments are translated at the rates prevailing at the dates of the transactions. The Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. Reported net realized foreign currency exchange gains or losses arise from sales of Regional Bank Fund 19 foreign currency, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the Funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign currency exchange gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Capital gains realized on some foreign securities are subject to foreign taxes, which are accrued as applicable. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a syndicated line of credit agreement with various banks. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with banks, which permits borrowings of up to $150 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the year ended October 31, 2006. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation) was issued and is effective for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management is currently evaluating the application of the Interpretation to the Fund and has not at this time quantified the impact, if any, resulting from the adoption of the Interpretation on the Funds financial statements. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157) was issued, and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Regional Bank Fund 20 Dividends, interest and distributions Dividend income on investment securities is recorded on the ex-dividend date or, in the case of some foreign securities, on the date thereafter when the Fund identifies the dividend. Interest income on investment securities is recorded on the accrual basis. Foreign income may be subject to foreign withholding taxes, which are accrued as applicable. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. During the year ended October 31, 2005, the tax character of distributions paid was as follows: ordinary income $33,818,563 and long-term capital gain $224,381,664. During the year ended October 31, 2006, the tax character of distributions paid was as follows: ordinary income $36,177,903 and long-term capital gain $210,651,302. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. As of October 31, 2006, the components of distributable earnings on a tax basis included $12,523,076 of undistributed ordinary income and $246,493,893 of undistributed long-term gain. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.80% of the first $500,000,000 of the Funds average daily net asset value, (b) 0.75% of the next $500,000,000, (c) 0.735% of the next $1,000,000,000 and (d) 0.725% of the Funds average daily net asset value in excess of $2,000,000,000. Effective December 31, 2005, the investment management teams of the Adviser were reorganized into Sovereign Asset Management LLC (Sovereign), a wholly owned indirect subsidiary of John Hancock Life Insurance Company (JHLICO), a subsidiary of MFC. The Adviser remains the principal advisor on the Fund and Sovereign acts as subadviser under the supervision of the Adviser. The restructuring did not have an impact on the Fund, which continues to be managed using the same investment philosophy and process. The Fund is not responsible for payment of the subadvisory fees. Effective October 1, 2006, Sovereign changed its name to MFC Global Investment Management (U.S.), LLC. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, as amended, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30%, 1.00% and 1.00% of the average daily net asset value of Class A, Class B and Class C, respectively. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the National Association of Securities Dealers. Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Regional Bank Fund 21 Expenses under the agreements described above for the period ended October 31, 2006 were as follows: Distribution and Share class service fees Class A $5,158,758 Class B 3,126,334 Class C 439,697 Total Class A shares are assessed up-front sales charges. During the year ended October 31, 2006, JH Funds received net up-front sales charges of $727,302 with regard to sales of Class A shares. Of this amount, $112,787 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $564,628 was paid as sales commissions to unrelated broker-dealers and $49,887 paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, JHLICO, is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used, in whole or in part, to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the year ended October 31, 2006, CDSCs received by JH Funds amounted to $457,635 for Class B and $5,957 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly transfer agent fee at an annual rate of 0.05% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. Signature Services agreed to voluntarily reduce the Funds asset-based portion of the transfer agent fee if the total transfer agent fee exceeded the median transfer agency fee for comparable mutual funds by greater than 0.05% . There were no transfer agent fee reductions during the year ended October 31, 2006. Signature Services terminated this reimbursement agreement June 30, 2006. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting and legal services for the Fund. The compensation for the year amounted to $383,052. The Fund also paid the adviser the amount of $1,019 for certain publishing services, included in the printing fees. The Fund reimbursed JHLICO for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Regional Bank Fund 22 Note 3 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the last two periods, along with the corresponding dollar value. Year ended 10-31-05 Year ended 10-31-06 Shares Amount Shares Amount Class A shares Sold 10,521,570 $439,753,813 3,206,553 $130,407,227 Distributions reinvested 3,796,564 160,816,291 4,713,359 183,801,639 Repurchased (8,215,889) (341,259,743) (8,300,298) (336,650,767) Net increase (decrease) Class B shares Sold 591,520 $24,869,309 351,447 $14,187,859 Distributions reinvested 1,650,260 69,603,289 944,922 36,432,133 Repurchased (12,630,471) (522,598,447) (4,277,521) (171,784,462) Net decrease Class C shares Sold 202,737 $8,459,997 200,024 $8,047,782 Distributions reinvested 115,447 4,863,884 118,212 4,560,133 Repurchased (421,145) (17,325,178) (275,112) (11,019,981) Net increase (decrease) Net decrease Note 4 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the year ended October 31, 2006, aggregated $136,292,790 and $477,975,410, respectively. The cost of investments owned on October 31, 2006, including short-term investments, for federal income tax purposes, was $684,184,529. Gross unrealized appreciation and depreciation of investments aggregated $1,322,685,218 and $1,422,784, respectively, resulting in net unrealized appreciation of $1,321,262,434. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities. Note 5 Transactions in securities of affiliated issuers Affiliated issuers, as defined by the Investment Company Act of 1940, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of these issuers during the year ended October 31, 2006 is set forth below. Beginning Ending share share Realized Dividend Ending Affiliate amount amount gain (loss) income value Independent Bank Corp. (MA) bought: none, sold: none 735,000 735,000  463,050 24,615,150 Total  Regional Bank Fund 23 Note 6 Reclassification of accounts During the year ended October 31, 2006, the Fund reclassified amounts to reflect a decrease in accumulated net realized gain on investments of $21,551,607 and an increase in capital paid-in of $21,551,607. This represents the amounts necessary to report these balances on a tax basis, excluding certain temporary differences, as of October 31, 2006. Additional adjustments may be needed in subsequent reporting periods. These reclassifications, which have no impact on the net asset value of the Fund, are primarily attributable to certain differences in the computation of distributable income and capital gains under federal tax rules versus accounting principles generally accepted in the United States of America, book and tax differences in accounting for equalization. The calculation of net investment income per share in the Funds Financial Highlights excludes these adjustments. Regional Bank Fund 24 Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Investment Trust II and Shareholders of John Hancock Regional Bank Fund, In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Regional Bank Fund (the Fund) at October 31, 2006, the results of its operations, the changes in its net assets and the financial highlights for the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2006 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 13, 2006 25 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended October 31, 2006. The Fund has designated distributions to shareholders of $232,202,909 as a long-term capital gain dividend. With respect to the ordinary dividends paid by the Fund for the fiscal year ended October 31, 2006, 100% of the dividends qualify for the corporate dividends-received deduction. The Fund hereby designates the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. This amount will be reflected on Form 1099-DIV for the calendar year 2006. Shareholders will be mailed a 2006 U.S. Treasury Department Form 1099-DIV in January 2007. This will reflect the total of all distributions that are taxable for calendar year 2006. 26 Board Consideration of and Continuation of Investment Advisory Agreement and Sub-Advisory Agreement: John Hancock Regional Bank Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Investment Trust II (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment sub-advisory agreement (the Sub-Advisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Sub-Adviser) for the John Hancock Regional Bank Fund (the Fund). The Advisory Agreement and the Sub-Advisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 12 and June 56, 2006 1 , the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Sub-Adviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2005; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Sub-Adviser; (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale; (vi) the Advisers and Sub-Advisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Sub-Advisers compliance department; (vii) the background and experience of senior management and investment professionals and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Sub-Adviser. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. It was based on performance and other information as of December 31, 2005; facts may have changed between that date and the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Sub-Adviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. The Board further considered the compliance programs and compliance records of the Adviser and Sub-Adviser. In addition, the Board took into account the administrative services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Sub-Adviser were sufficient to support renewal of the Advisory Agreements. 27 Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2005. The Board also considered these results in comparison to the performance of the Category, as well as the Funds Peer Group and benchmark index. Morningstar determined the Category and the Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the five-year period was higher than the performance of the Peer Group and Category medians, and its benchmark index  the Dow Jones Financials Sector Index. However, the Board also noted that the performance of the Fund for the one-, three- and 10-year periods was lower than the median of its Category and Peer Group, and its benchmark index. The Adviser provided information to the Board regarding factors contributing to the Funds performance results, as well as the Advisers outlook and investment strategy for the near future. The Board indicated its intent to continue to monitor the Funds performance trends. Investment advisory fee and sub-advisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group. The Board noted that the Advisory Agreement Rate was equal to the median rate of the Category and not appreciably higher than the median rate of the Peer Group. The Board received and considered expense information regarding the Funds various components, including advisory fees, and other non-advisory fees, including transfer agent fees, custodian fees and other miscellaneous fees (e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board received and considered information comparing the Expense Ratio of the Fund to that of the Category and Peer Group medians. The Board noted that the Funds Expense Ratio was lower than the Category median and higher than the Peer Group median. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expense results and plans for improving overall performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment sub-advisory fee rate (the Sub-Advisory Agreement Rate) payable by the Adviser to the Sub-Adviser for investment sub-advisory services. The Board concluded that the Sub-Advisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Sub-Adviser. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. 28 To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Sub-Adviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Sub-Advisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Sub-Adviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Sub-Advisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Sub-Adviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser and Sub-Adviser at least quarterly, which include, among other things, fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 1 The Board previously considered information about the Sub-Advisory Agreement at the September and December 2005 Board meetings in connection with the Advisers reorganization. 29 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, age Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee Ronald R. Dion , Born: 1946 2005 53 Independent Chairman (since 2005); Chairman and Chief Executive Officer, R.M. Bradley & Co., Inc.; Director, The New England Council and Massachusetts Roundtable; Trustee, North Shore Medical Center; Director, Boston Stock Exchange; Director, BJs Wholesale Club, Inc. and a corporator of the Eastern Bank; Trustee, Emmanuel College; Director, Boston Municipal Research Bureau; Member of the Advisory Board, Carroll Graduate School of Management at Boston College. James F. Carlin , Born: 1940 2005 53 Director and Treasurer, Alpha Analytical Laboratories Inc. (chemical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Director and Treasurer, Rizzo Associates (engineering) (until 2000); Chairman and CEO, Carlin Consolidated, Inc. (management/investments) (since 1987); Director and Partner, Proctor Carlin & Co., Inc. (until 1999); Trustee, Massachusetts Health and Education Tax Exempt Trust (since 1993); Director of the following: Uno Restaurant Corp. (until 2001), Arbella Mutual (insurance) (until 2000), HealthPlan Services, Inc. (until 1999), Flagship Healthcare, Inc. (until 1999), Carlin Insurance Agency, Inc. (until 1999); Chairman, Massachusetts Board of Higher Education (until 1999). Richard P. Chapman, Jr., 2 Born: 1935 1996 53 President and Chief Executive Officer, Brookline Bancorp, Inc. (lending) (since 1972); Chairman and Director, Lumber Insurance Co. (insurance) (until 2000); Chairman and Director, Northeast Retirement Services, Inc. (retirement administration) (since 1998); Vice Chairman, Northeastern University Board of Trustees (since 2004). William H. Cunningham , Born: 1944 2005 158 Former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Chairman and CEO, IBT Technologies (until 2001); Director of the following: Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) 30 Independent Trustees (continued) Name, age Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee William H. Cunningham , Born: 1944 (continued) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines, Introgen and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); Advisory Director, JPMorgan Chase Bank (formerly Texas Commerce Bank  Austin), LIN Television (since 2002), WilTel Communications (until 2003) and Hayes Lemmerz International, Inc. (diversified automotive parts supply company) (since 2003). Charles L. Ladner, 2 Born: 1938 Chairman and Trustee, Dunwoody Village, Inc. (retirement services) (until 2003); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director for AmeriGas, Inc. (retired 1998); Director of AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1995); Director, Parks and History Association (until 2007). John A. Moore, 2 Born: 1939 53 President and Chief Executive Officer, Institute for Evaluating Health Risks, (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator and Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (since 2002). Patti McGill Peterson, 2 Born: 1943 53 Executive Director, Council for International Exchange of Scholars and Vice President, Institute of International Education (since 1998); Senior Fellow, Cornell Institute of Public Affairs, Cornell University (until 1998); Former President of Wells College and St. Lawrence University; Director, Niagara Mohawk Power Corporation (until 2003); Director, Ford Foundation, International Fellowships Program (since 2002); Director, Lois Roth Endowment (since 2002); Director, Council for International Educational Exchange (since 2003). Steven R. Pruchansky, Born: 1944 53 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Managing Director, JonJames, LLC (real estate) (since 2001); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). 31 Non-Independent Trustee 3 Name, age Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee James R. Boyle , Born: 1959 2005 260 President, John Hancock Annuities; Executive Vice President, John Hancock Life Insurance Company (since June, 2004); Chairman and Director, John Hancock Advisers, LLC (the Adviser), John Hancock Funds, LLC and The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) (since 2005); President, U.S. Annuities; Senior Vice President, The Manufacturers Life Insurance Company (U.S.A.) (until 2004). Principal officers who are not Trustees Name, age Position(s) held with Fund Officer Principal occupation(s) and of Fund directorships during past 5 years since Keith F. Hartstein , Born: 1956 2005 President and Chief Executive Officer Senior Vice President, Manulife Financial Corporation (since 2004); Director, President and Chief Executive Officer, the Adviser, The Berkeley Group, John Hancock Funds, LLC (since 2005); Director, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); President and Chief Executive Officer, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock Funds II, John Hancock Funds III and John Hancock Trust; Director, Chairman and President, NM Capital Management, Inc. (since 2005); Chairman, Investment Company Institute Sales Force Marketing Committee (since 2003); Director, President and Chief Executive Officer, MFC Global (U.S.) (20052006); Executive Vice President, John Hancock Funds, LLC (until 2005). Thomas M. Kinzler , Born: 1955 2006 Secretary and Chief Legal Officer Vice President and Counsel, John Hancock Life Insurance Company (U.S.A.) (since 2006); Secretary and Chief Legal Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2006); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (19992006); Secretary and Chief Legal Counsel, MML Series Investment Fund (20002006); Secretary and Chief Legal Counsel, MassMutual Institutional Funds (20002004); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (20042006). Francis V. Knox , Jr., Born: 1947 2005 Chief Compliance Officer Vice President and Chief Compliance Officer, John Hancock Investment Management Services, LLC, the Adviser and MFC Global (U.S.) (since 2005); Vice President and Chief Compliance Officer, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Assistant Treasurer, Fidelity Group of Funds (until 2004); Vice President and Ethics & Compliance Officer, Fidelity Investments (until 2001). 32 Principal officers who are not Trustees (continued) Name, age Position(s) held with Fund Officer Principal occupation(s) and of Fund directorships during past 5 years since Gordon M. Shone , Born: 1956 2006 Treasurer Treasurer, John Hancock Funds (since 2006), John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Chief Financial Officer, John Hancock Trust (20032005); Senior Vice President, John Hancock Life Insurance Company (U.S.A.) (since 2001); Vice President, John Hancock Investment Management Services, Inc., John Hancock Advisers, LLC (since 2006) and The Manufacturers Life Insurance Company (U.S.A.) (19982000). John G. Vrysen , Born: 1955 2005 Chief Financial Officer Director, Executive Vice President and Chief Financial Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since 2005); Executive Vice President and Chief Financial Officer, John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Financial Officer, MFC Global (U.S.) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); Chief Financial Officer, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and General Manager, Fixed Annuities, U.S. Wealth Management (until 2005); Vice President, Operations, Manulife Wood Logan (20002004). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available, without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee serves until resignation, retirement age or until his or her successor is elected. 2 Member of Audit Committee. 3 Non-Independent Trustee holds positions with the Funds investment adviser, underwriter and certain other affiliates. 33 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Investment adviser Custodian Legal counsel John Hancock Advisers, LLC The Bank of New York Kirkpatrick & Lockhart 601 Congress Street One Wall Street Nicholson Graham LLP Boston, MA 02210-2805 New York, NY 10286 1 Lincoln Street Boston, MA 02110-2950 Subadviser Transfer agent MFC Global Investment John Hancock Signature Independent registered Management (U.S.), LLC Services, Inc. public accounting firm 101 Huntington Avenue 1 John Hancock Way, PricewaterhouseCoopers LLP Boston, MA 02199 Suite 1000 125 High Street Principal distributor Boston, MA 02217-1000 Boston, MA 02110 John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 The Funds investment objective, risks, charges and expenses are included in the prospectus and should be considered carefully before investing. For a prospectus, call your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock John Hancock Signature Services, Inc. Signature Services, Inc. 1 John Hancock Way, Suite 1000 Mutual Fund Image Operations Boston, MA 02217-1000 380 Stuart Street Boston, MA 02116 Phone Customer service representatives 1-800-225-5291 24-hour automated information 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the Securities and Exchange Commissions Web site, www.sec.gov. 36 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY INTERNATIONAL Balanced Fund Greater China Opportunities Fund Classic Value Fund International Classic Value Fund Classic Value Fund II International Core Fund Core Equity Fund International Fund Focused Equity Fund International Growth Fund Growth Fund Growth Opportunities Fund INCOME Growth Trends Fund Bond Fund Intrinsic Value Fund Government Income Fund Large Cap Equity Fund High Yield Fund Large Cap Select Fund Investment Grade Bond Fund Mid Cap Equity Fund Strategic Income Fund Mid Cap Growth Fund Multi Cap Growth Fund TAX- FREE INCOME Small Cap Equity Fund California Tax-Free Income Fund Small Cap Fund High Yield Municipal Bond Fund Small Cap Intrinsic Value Fund Massachusetts Tax-Free Income Fund Sovereign Investors Fund New York Tax-Free Income Fund U.S. Core Fund Tax-Free Bond Fund U.S. Global Leaders Growth Fund Value Opportunities Fund MONEY MARKET Money Market Fund ASSET ALLOCATION & LIFESTYLE U.S. Government Cash Reserve Allocation Core Portfolio Allocation Growth + Value Portfolio CLOSED-END Lifestyle Aggressive Portfolio Bank & Thrift Opportunity Lifestyle Balanced Portfolio Financial Trends Lifestyle Conservative Portfolio Income Securities Lifestyle Growth Portfolio Investors Trust Lifestyle Moderate Portfolio Patriot Global Dividend Patriot Preferred Dividend SECTOR Patriot Premium Dividend I Financial Industries Fund Patriot Premium Dividend II Health Sciences Fund Patriot Select Dividend Real Estate Fund Preferred Income Regional Bank Fund Preferred Income II Technology Fund Preferred Income III Technology Leaders Fund Tax-Advantaged Dividend For more complete information on any John Hancock Fund and an Open-End fund prospectus, which includes charges and expenses, call your financial professional, or John Hancock Funds at 1-800-225-5291 for Open-End fund information and 1-800-852-0218 for Closed-End fund information. Please read the Open-End fund prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 (TDD) 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Regional Bank Fund. 0100A 10/06 12/06 TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 5 Notes to financial statements page 2 3 Trustees and officers page 3 6 For more information page 4 0 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks capital appreciation by normally investing at least 80% of its assets in equity securities of small-capitalization companies in the range of the Russell 2000 Index. Over the last twelve months ► Stocks produced healthy gains thanks to a robust economy, stabilizing interest rates and falling energy prices. ► Sector trends and disappointing stock selection contributed to the portfolios underperformance of its benchmark index and peer group. ► Energy stocks contributed positively to performance, while the health care and financial sectors detracted the most from relative results. Top 10 holdings Euronet Worldwide, Inc. 2.6% Medicis Pharmaceutical Corp. (Class A) 2.0% Medis Technologies Ltd. 2.6% Trident Microsystems, Inc. 2.4% Infinity Property & Casualty Corp. 1.7% ResMed, Inc. 2.2% aQuantive, Inc. 1.7% FormFactor, Inc. 2.0% Supertex, Inc. 1.7% Opsware, Inc. 2.0% As a percentage of net assets on October 31, 2006. 1 Managers report John Hancock Small Cap Equity Fund Stocks produced strong gains in an eventful 12 months ended October 31, 2006. The one-year period began with lingering concerns about soaring energy prices, rising interest rates and the potential negative impact of the destructive 2005 hurricane season on the U.S. economy. However, these concerns gradually dissipated during the period, paving the way for a solid rally in the stock market. The U.S. economy remained resilient, although growth began to slow in the last half of the period, and corporate profits continued to surpass expectations. Interest rates stabilized as the Federal Reserve ended a two-year period of repeated interest rate hikes in June. Energy and commodity prices reached record-high levels in early 2006, but then fell back in the summer months as economic growth moderated. With the exception of a brief downturn in May and June, stocks rallied steadily throughout the one-year period, enjoying double-digit gains overall. Small-cap stocks participated fully in the markets advance; the small-cap Russell 2000 Index gained 19.98% . Fund performance For the year ended October 31, 2006, John Hancock Small Cap Equity Funds Class A, Class B, Class C, Class I and Class R shares posted total returns of 10.00%, 9.22%, 9.22%, 10.55% and 9.42%, respectively, SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS FormFactor ▲ Maker of semiconductor testing equipment reported better-than- expected earnings Bally Technologies ▲ Slot machine maker rebounded after rolling out new game technology iRobot ▼ Lowered earnings projections as company increased research and development expenditures 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Alan E. Norton, CFA, and Henry E. Mehlman, CFA at net asset value. This performance trailed the 13.17% average return of Morningstar, Inc.s small growth fund category 1 and the 19.98% return of the Russell 2000 Index. Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. See pages six and seven for historical performance information. The Fund underperformed its benchmark index and Morningstar peer group average, but its important to view this performance in context. First, growth stocks remained out of favor as value stocks outperformed by a wide margin. In addition, most small-cap growth funds were unable to keep pace with small-cap growth indexes, let alone the broader small-cap benchmarks  for example, Morningstars small growth fund category average return of 13.17% lagged the 17.07% return of the Russell 2000 Growth Index. Finally, growth managers who made bets on the energy and materials sectors  which are not traditional growth areas  produced outsized results. In contrast, we stayed true to our balanced, disciplined investment approach  focusing on high-quality, small-cap companies with strong earnings growth, improving profit margins, healthy balance sheets and a dominant market position. Small-cap stocks participated fully in the markets advance Financials, health care lagged Stock selection also contributed to the portfolios underperformance, particularly in the financial sector. The most significant detractor among our financial holdings was Scottish Re, a reinsurer of life insurance and annuities. The companys stock plunged in July after reporting an unexpected loss, firing several executives and putting the business up for sale. We subsequently eliminated the stock from the portfolio. Small Cap Equity Fund 3 The health care sector, a significant overweight in the portfolio, was another area of relative weakness. Biotechnology firm Nitromed, which makes drugs for inflammatory diseases, was the Funds worst relative performer during the one-year period. Nitromed experienced delays in bringing new products to market and investors responded by punishing the stock. As with Scottish Re, we sold our position in Nitromed. Several other individual holdings reported surprisingly disappointing results, leading to unexpectedly sharp declines in their share prices. Theater and film producer Imax Corp. slid in the wake of unsatisfactory buyout offers and tepid investor response to the companys revamped business plan. Modtech Holdings, Inc., which builds prefabricated commercial structures, fell as orders for school classroom rebuilding in the hurricane-damaged New Orleans area failed to materialize because of federal funding delays. Cooking with energy On the positive side, stock selection was most successful in the energy sector. Much like the sellers of shovels and pick axes during the gold rush, we focused on companies that provided equipment and services to the energy industry. Top contributors included oilfield services provider TETRA Technologies, Inc., and energy analysis firm Core Laboratories, both of which reported record earnings during the past year. We took profits in Core Laboratories and sold our position. Other individual winners included Medis Technologies Ltd. and Joy Global, the top two relative performers in the portfolio. Medis began production of its proprietary fuel cells, which power small portable electronic devices, while Joy Global enjoyed strong demand for its underground coal mining equipment. We took profits in Joy Global, selling our entire position before falling commodity prices caused a pullback in the stock. Trident Microsystems, Inc., which makes integrated circuits for liquid crystal displays, was another top performance contributor. Trident gained market share and benefited from the shift toward new technology, such as high-definition televisions and flat-panel screens. INDUSTRY DISTRIBUTION 2 Information technology 22% Health care 22% Consumer discretionary 17% Industrials 16% Financials 10% Energy 5% Telecommunication services 4% Materials 1% Consumer staples 1% Small Cap Equity Fund 4 Merger mania Merger activity increased markedly during the period as corporations and private equity firms flush with cash looked for acquisition opportunities. This trend had a significant impact on market performance  acquisitions often boosted entire industries as investors speculated on the next buyout target. Stock selection also contributed to the portfolios underperformance, particularly in the financial sector. Within the portfolio, several holdings were acquired over the past year, either by a competitor or a private firm. Examples include apparel retailer J. Jill Group, MRI developer Intermagnetics General and regional bank Texas Regional Bancshares. In each case, the buyout was at a premium price per share, providing a lift to their respective stock prices. Outlook Our outlook for the stock market is positive; many internal dynamics appear favorable for stocks. Breadth is improving, corporate balance sheets are strong, profit margins are expanding and private equity firms have a great deal of capital to deploy toward acquisitions. In addition, we believe the stars are aligning for growth stocks to outperform after several years of lagging performance. During the past year, we saw a number of rapid sector shifts as different segments of the market fell quickly in and out of favor. Although this made for a challenging investment environment, it also provided opportunities for us to snap up attractive growth franchises at relatively inexpensive prices. Consequently, we believe that the portfolio is well positioned going forward, with the potential to benefit from both strong earnings growth rates and the expansion of price-earnings multiples. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. See the prospectus for the risks of investing in small-cap stocks. 1 Figures from Morningstar include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2006. Small Cap Equity Fund 5 A look at performance For the periods ending October 31, 2006 Average annual returns Cumulative total returns with maximum sales charge (POP ) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 1-3-94 4.51% 4.93% 10.42%  4.51% 27.22% 169.56%  B 1-3-94 4.22 4.94 10.37  4.22 27.25 168.28  C 5-1-98 8.22 5.27  7.47% 8.22 29.25  84.54% I 1 8-15-01 10.55 6.68  2.25 10.55 38.17  12.28 R 1 8-5-03 9.42   15.99 9.42   61.66 Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R share prospectuses. Small Cap Equity Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 1 10-31-96 $26,828 $26,828 $25,570 $30,967 C 1 5-1-98 18,454 18,454 17,596 20,622 I 2 8-15-01 11,228 11,228 17,079 17,948 R 2 8-5-03 16,166 16,166 17,395 17,871 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R shares, respectively, as of October 31, 2006. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 2000 Index  Index 1  is an unmanaged index composed of 2,000 U.S. small-capitalization stocks. Standard & Poors SmallCap 600 Index  Index 2  is an unmanaged index of 600 U.S. small-sized companies. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. 2 For certain types of investors as described in the Funds Class I and Class R share prospectuses. Small Cap Equity Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000 $946.60 $6.81 Class B 1,000 943.00 10.30 Class C 1,000 943.00 10.30 Class I 1,000 948.70 4.16 Class R 1,000 945.50 7.53 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Small Cap Equity Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000 $1,018.20 $7.06 Class B Class C Class I Class R Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.39%, 2.09%, 2.09%, 0.85% and 1.53% for Class A, Class B, Class C, Class I and Class R, respectively, multiplied by the average account value over the period, multiplied by [number of days in most recent fiscal half-year/365 or 366] (to reflect the one-half year period). Small Cap Equity Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-06 This schedule is divided into three main categories: common stocks, warrants and short-term investments. Common stocks and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 97.90% (Cost $794,485,330) Aerospace & Defense 2.20% Argon ST, Inc. (I) 457,589 10,808,252 Force Protection, Inc. (I)(K) 982,600 7,349,848 Force Protection, Inc. (I) 181,900 1,360,612 Apparel Retail 1.22% Hibbett Sporting Goods, Inc. (I) 372,005 10,877,426 Asset Management & Custody Banks 1.24% Waddell & Reed Financial, Inc. (Class A) 432,350 11,024,925 Biotechnology 2.27% AtheroGenics, Inc. (I) 441,700 5,742,100 Exelixis, Inc. (I) 330,550 3,206,335 Martek Biosciences Corp. (I) 475,000 11,267,000 Broadcasting & Cable TV 0.40% XM Satellite Radio Holdings, Inc. (Class A) (I) 308,400 3,595,944 Building Products 0.65% Modtech Holdings, Inc. (I)(W) 1,131,318 5,758,409 Casinos & Gaming 3.13% Bally Technologies, Inc. (I) 577,100 11,455,435 Pinnacle Entertainment, Inc. (I) 251,000 7,595,260 Progressive Gaming International Corp. (I) 1,150,000 8,786,000 Coal & Consumable Fuels 1.24% Evergreen Energy, Inc. (I) 860,000 11,051,000 Communications Equipment 0.50% SeaChange International, Inc. (I) 525,000 4,404,750 Computer Hardware 3.62% Stratasys, Inc. (I) 392,050 10,930,354 Trident Microsystems, Inc. (I) 1,006,047 21,267,834 See notes to financial statements Small Cap Equity Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Computer Storage & Peripherals 1.09% LaserCard Corp. (I)(W) 920,260 9,727,148 Construction & Engineering 0.95% Stantec, Inc. (Canada) (E)(I) 415,400 8,460,376 Construction Materials 1.32% Headwaters, Inc. (I) 475,000 11,756,250 Construction & Farm Machinery & Heavy Trucks 0.97% Oshkosh Truck Corp. 190,850 8,628,329 Consumer Finance 1.75% Infinity Property & Casualty Corp. 361,500 15,551,730 Diversified Chemicals 0.50% American Vanguard Corp. 278,333 4,403,228 Diversified Commercial & Professional Services 1.64% Corrections Corp. of America (I) 188,900 8,630,841 Quixote Corp. 325,000 5,976,750 Diversified Financial Services 4.15% Euronet Worldwide, Inc. (I) 776,000 23,062,720 FTI Consulting, Inc. (I) 487,750 13,856,977 Drug Retail 1.11% Matrixx Initiatives, Inc. (I) 448,724 9,831,543 Electrical Components & Equipment 3.84% Color Kinetics, Inc. (I) 584,483 11,467,556 Medis Technologies Ltd. (I)(L) 842,982 22,684,646 Electronic Equipment Manufacturers 3.91% Actel Corp. (I) 670,000 10,981,300 FARO Technologies, Inc. (I) 712,300 13,562,192 Measurement Specialties, Inc. (I) 467,500 10,224,225 Employment Services 1.17% Barrett Business Services, Inc. (I) 485,600 10,372,416 Health Care Equipment 11.99% Adeza Biomedical Corp. (I) 780,829 10,884,756 Caliper Life Sciences, Inc. (I) 1,116,504 5,694,170 Cyberonics, Inc. (I) 533,000 9,609,990 Electro-Optical Sciences, Inc. (I)(W) 697,200 3,960,096 Electro-Optical Sciences, Inc. (I)(K)(W) 177,590 1,022,918 Kyphon, Inc. (I) 341,800 13,501,100 Neurometrix, Inc. (I) 229,340 3,735,949 NuVasive, Inc. (I) 593,435 13,951,657 See notes to financial statements Small Cap Equity Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Health Care Equipment (continued) ResMed, Inc. (I) 438,800 $19,302,812 Somanetics Corp. (I) 550,000 11,698,500 SonoSite, Inc. 465,700 13,272,450 Health Care Services 2.14% Allscripts Healthcare Solutions, Inc. (I) 502,000 11,842,180 HealthExtras, Inc. (I) 310,000 7,139,300 Health Care Supplies 2.49% ev3, Inc. (I) 467,260 8,008,836 IntraLase Corp. (I) 720,000 14,155,200 Home Furnishings 1.05% Select Comfort Corp. (I) 437,225 9,347,870 Industrial Machinery 1.40% Raven Industries, Inc. 386,597 12,405,898 Internet Software & Services 4.87% aQuantive, Inc. (I) 560,750 15,241,185 Opsware, Inc. (I) 1,992,100 18,108,189 SafeNet, Inc. (I) 466,500 9,983,100 Movies & Entertainment 1.00% Imax Corp. (Canada) (I) 1,815,850 8,879,507 Multi-Line Insurance 0.74% United Fire & Casualty Co. 185,500 6,562,990 Oil & Gas Drilling 2.31% InterOil Corp. (Canada) (I) 578,000 11,323,020 TETRA Technologies, Inc. (I) 355,000 9,194,500 Oil & Gas Equipment & Services 0.99% Superior Energy Services, Inc. (I) 281,000 8,795,300 Oil & Gas Exploration & Production 0.92% ATP Oil & Gas Corp. (I) 191,000 8,211,090 Packaged Foods & Meats 0.05% Galaxy Nutritional Foods, Inc. (I)(W) 1,139,348 455,739 Pharmaceuticals 2.03% Medicis Pharmaceutical Corp. (Class A) 515,350 18,057,864 Property & Casualty Insurance 0.85% ProAssurance Corp. (I) 155,000 7,548,500 See notes to financial statements Small Cap Equity Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks 5.06% Boston Private Financial Holdings, Inc. 367,700 10,163,228 IBERIABANK Corp. 167,475 9,854,229 Pacific Mercantile Bancorp. (I) 300,000 5,442,000 UCBH Holdings, Inc. 395,600 6,780,584 Umpqua Holdings Corp. 450,000 12,708,000 Restaurants 3.64% Buffalo Wild Wings, Inc. (I) 180,400 9,326,680 McCormick & Schmicks Seafood Restaurants, Inc. (I) 504,090 13,252,526 Texas Roadhouse, Inc. (Class A) (I) 676,800 9,779,760 Semiconductor Equipment 5.03% FormFactor, Inc. (I) 475,300 18,146,954 Mattson Technology, Inc. (I) 1,204,000 11,775,120 Supertex, Inc. (I) 332,319 14,758,287 Specialty Stores 1.41% A.C. Moore Arts & Crafts, Inc. (I) 570,100 12,502,293 Systems Software 4.01% Access Integrated Technologies, Inc. (I) 741,500 7,889,560 Concur Technologies, Inc. (I) 857,500 13,668,550 Progress Software Corp. (I) 490,000 14,107,100 Technology Distributors 2.41% Global Imaging Systems, Inc. (I) 390,850 8,508,805 iRobot Corp. (I) 628,400 12,888,484 Telecommunication Services 1.55% Comtech Telecommunications Corp. (I) 386,000 13,760,900 Trucking 1.40% Celadon Group, Inc. (I) 661,800 12,415,368 Wireless Telecommunication Services 1.69% I.D. Systems, Inc. (I) 535,000 11,256,400 Radyne Corp. (I) 375,000 3,787,500 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 26,639 0 Systems Software 0.00% 0 Access Integrated Technologies, Inc. (B) 75,000 0 See notes to financial statements Small Cap Equity Fund 13 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.29% (Cost $29,267,000) Joint Repurchase Agreement 2.36% Investment in a joint repurchase agreement transaction with Morgan Stanley  Dated 10-31-06, due 11-1-06 (Secured by U.S. Treasury Inflation Indexed Bond 3.375%, due 4-15-32). Maturity value: $21,008,075 5.270% $21,005 21,005,000 Shares Cash Equivalents 0.93% AIM Cash Investment Trust (T) 8,262,000 8,262,000 Total investments (cost $823,752,330) 101.19% Other assets and liabilities, net (1.19%) Total net assets 100.00% (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0 or 0.00% of the Funds net assets as of October 31, 2006. (E) Parenthetical disclosure of a foreign country in the security description represents country of local currency; par value is expressed in local currency. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Funds bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is as follows: Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets October 31, 2006 Electro Optical Sciences, Inc. common stock 10-28-05 $3,559,500 0.45% $3,960,096 common stock 10-31-06 1,012,263 0.11 1,022,918 Force Protection, Inc. common stock 7-21-06 4,913,000 0.83 7,349,848 Total 1.39% (L) All or a portion of this security is on loan as of October 31, 2006. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Small Cap Equity Fund 14 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value including $8,100,000 of securities loaned Unaffiliated issuers (cost $788,286,921) $878,669,395 Affiliated issuers (cost $35,465,409) 20,924,310 Cash 122 Receivable for investments sold 2,272,593 Receivable for shares sold 349,795 Dividends and interest receivable 97,343 Receivable from affiliates 6,157 Other assets 222,640 Total assets Liabilities Payable for investments purchased 1,507,228 Payable for shares repurchased 2,497,501 Payable on return of securities loaned 8,262,000 Payable to affiliates Management fees 544,668 Distribution and service fees 58,910 Other 245,581 Other payables and accrued expenses 423,060 Total liabilities Net assets Capital paid-in 1,137,246,583 Accumulated net realized loss on investments, options written, and foreign currency transactions (323,944,079) Net unrealized appreciation of investments and options written 75,841,375 Accumulated net investment loss (140,472) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($620,287,805 ÷ 28,200,857 shares) $22.00 Class B ($188,951,446 ÷ 9,217,360 shares) $20.50 Class C ($54,267,449 ÷ 2,647,032 shares) $20.50 Class I ($23,074,706 ÷ 1,014,970 shares) $22.73 Class R ($2,422,001 ÷ 110,878 shares) $21.84 Maximum offering price per share Class A 1 ($22.00 ÷ 95%) $23.16 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Small Cap Equity Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-06. This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $18) $1,401,456 Securities lending 786,364 Interest 624,410 Total investment income Expenses Investment management fees (Note 2) 5,044,112 Distribution and service fees (Note 2) 3,710,623 Class A, B and C transfer agent fees (Note 2) 2,175,734 Class I transfer agent fees (Note 2) 14,332 Class R transfer agent fees (Note 2) 10,552 Compliance fees 14,735 Accounting and legal services fees (Note 2) 121,014 Printing fees 186,637 Custodian fees 172,768 Blue sky fees 59,664 Professional fees 46,066 Interest 35,480 Trustees fees 31,464 Miscellaneous 57,566 Total expenses Less expense reductions (Note 2) (132,663) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments (including $976,761 net realized loss on sales of investments in affiliated issuers) 29,928,037 Options written 183,532 Foreign currency transactions (47,659) Change in net unrealized appreciation (depreciation) of Investments (19,449,097) Options written (58,544) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Small Cap Equity Fund 16 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-05 10-31-06 Increase (decrease) in net assets From operations Net Investment loss ($6,045,642) ($8,735,854) Net realized gain 54,733,290 30,063,910 Change in net unrealized appreciation (depreciation) 12,987,766 (19,507,641) Increase in net assets resulting from operations From Fund share transactions Net assets Beginning of period 460,719,808 428,130,356 End of period 1 1 Includes accumulated net investment loss of $7,887 and $140,472, respectively. See notes to financial statements Small Cap Equity Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net Investment loss 2 (0.16) (0.12) (0.13) (0.20) (0.21) Net realized and unrealized gain (loss) on investments (4.83) 4.30 1.90 2.82 2.21 Total from investment operations Less distributions From net realized gain (0.17)     Net asset value, end of period Total return 3 (%) 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $201 $220 $213 $214 $620 Ratio of net expenses to average net assets (%) 1.58 1.83 1.48 1.42 1.40 Ratio of gross expenses to average net assets (%) 1.58 1.83 1.51 5 1.47 5 1.42 5 Ratio of net investment loss to average net assets (%) (1.00) (0.91) (0.79) (1.05) (1.00) Portfolio turnover (%) 44 52 54 38 30 See notes to financial statements Small Cap Equity Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net Investment loss 2 (0.26) (0.19) (0.24) (0.31) (0.34) Net realized and unrealized gain (loss) on investments (4.63) 4.08 1.82 2.65 2.07 Total from investment operations Less distributions From net realized gain (0.17)     Net asset value, end of period Total return 3 (%) 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $175 $191 $168 $140 $189 Ratio of net expenses to average net assets (%) 2.28 2.53 2.18 2.12 2.10 Ratio of gross expenses to average net assets (%) 2.28 2.53 2.21 5 2.17 5 2.12 5 Ratio of net investment loss to average net assets (%) (1.70) (1.61) (1.48) (1.75) (1.71) Portfolio turnover (%) 44 52 54 38 30 See notes to financial statements Small Cap Equity Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net Investment loss 2 (0.26) (0.20) (0.24) (0.31) (0.35) Net realized and unrealized gain (loss) on investments (4.63) 4.10 1.81 2.65 2.08 Total from investment operations Less distributions From net realized gain (0.17)     Net asset value, end of period Total return 3 (%) 4 4 4 Ratios and supplemental data Net assets, end of period (in millions) $63 $74 $59 $48 $54 Ratio of net expenses to average net assets (%) 2.28 2.52 2.17 2.12 2.10 Ratio of gross expenses to average net assets (%) 2.28 2.52 2.20 5 2.17 5 2.12 5 Ratio of net investment loss to average net assets (%) (1.70) (1.61) (1.47) (1.75) (1.71) Portfolio turnover (%) 44 52 54 38 30 See notes to financial statements Small Cap Equity Fund 20 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net Investment loss 2 (0.09) (0.02) (0.03) (0.10) (0.10) Net realized and unrealized gain (loss) on investments (4.82) 4.35 1.94 2.89 2.27 Total from investment operations Less distributions From net realized gain (0.17)     Net asset value, end of period Total return 3 (%) Ratios and supplemental data Net assets, end of period (in millions) $14 $17 $21 $25 $23 Ratio of net expenses to average net assets (%) 1.28 1.03 0.86 0.87 0.85 Ratio of gross expenses to average net assets (%) 1.28 1.03 0.86 0.87 0.85 Ratio of net investment loss to average net assets (%) (0.69) (0.12) (0.19) (0.50) (0.45) Portfolio turnover (%) 44 52 54 38 30 See notes to financial statements Small Cap Equity Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R SHARES Period ended 10-31-03 6 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net Investment loss 2 (0.03) (0.16) (0.20) (0.30) Net realized and unrealized gain (loss) on investments 2.12 1.91 2.81 2.18 Total from investment operations Less distributions Net asset value, end of period Total return 3 (%) 7 Ratios and supplemental data Net assets, end of period (in millions)  8  8 $2 $2 Ratio of net expenses to average net assets (%) 1.66 9 1.62 1.44 1.81 Ratio of gross expenses to average net assets (%) 1.66 1.62 1.44 1.81 Ratio of net investment income (loss) to average net assets (%) (0.86) 9 (0.96) (1.07) (1.43) Portfolio turnover (%) 52 54 38 30 1 Audited by previous auditor. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. 6 Class R shares began operations on 8-5-03. 7 Not annualized. 8 Less than $500,000. 9 Annualized. See notes to financial statements Small Cap Equity Fund 22 Notes to financial statements Note 1 Accounting policies John Hancock Small Cap Equity Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to seek capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or if quotations are not readily available, or the value has been materially affected by events occurring after the closing of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in AIM Cash Investment Trust are valued at their net asset value each business day. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
